Order entered February 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00146-CR

                                ESSIE D. HOPKINS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1355764-U

                                              ORDER
       We REINSTATE the appeal.


       On January 21, 2015, we ordered the trial court to appoint new counsel to represent the

appellant, and we abated the appeal to allow the trial court to comply with said order. On

February 13, 2015, we received the supplemental clerk’s record that includes an order appointing

Larry Mitchell as counsel for the appellant. We DIRECT the Clerk of the Court to add Larry

Mitchell as appellant’s attorney of record.


       The appeal is set for submission on March 24, 2015, at 9:00 a.m.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE